Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 1/27/2022.
Claims 4-5, 11-13, 18-20, 22, 24 and 26 have been cancelled. Claims 1-3, 6-10, 14-17, 21, 23 and 25 are presented for examination.
                     Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 6-10, 14-17, 21, 23 and 25  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
2A-prong 1: Claim 7 is directed to non-statutory subject matter.  Claim 7 is directed to generating an alert and incentive in response to determining that the first consumption value exceeds a threshold value at a second location than is different than the first location by determining a first consumption value of a charge tier for a vehicle based on charge usage at a first location, wherein the tier has an upper limit; comparing the first consumption value to a threshold value of the charge tier, wherein the threshold value is based on the upper limit. These recited limitations are concepts related to advertising, marketing, sales activities and behaviors and fall under “Certain Methods of Organizng Human activity”.  Accordingly the claim recite an abstract idea.
2A-prong 2: The claim recite the additional limitations of an advertisement delivery device for displaying the obtained advertisement information.  This generic limitation is no more than mere instructions to apply the exception using generic computer component.  Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.       

2B:   As discussed with respect to Step 2A prong 2, the claims recite displaying the ads on a delivery device and amounts to no more than mere instructions to apply the exception using generic computer component cannot integrate the abstract idea a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.  
Dependent claims 8-9, 10, 14, 23 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no  additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claim 1 and non-transitory medium claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 7.There are no additional element 
          Dependent claims 2-3, 6, 16-17, 21 and 25 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’s no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 14-17, 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over  Gilman et al. (2013/0009765 Gilman hereinafter) in view of Nguyen (2018/108057 hereinafter Nguyen). 
With respect to claims 1, 7 and 15, Gilman teaches systems, methods for providing a charge consumption alert (Abstract).
          Determining a first consumption value of a charge tier for a vehicle based on charge usage at a first location, wherein the charge tier has an upper limit (i.e. alert value may indicate a proximity to the range limit based on the vehicle charge.  There may be one or more range alert values that trigger an alert (e.g. warning alerts) before the maximum range limit has been reached (e.g. the maximum range value in order to return to the primary charging point from the current location))(Figures 1- 2 and paragraph 0046);
          Comparing the first consumption value to a threshold value of the charge tier wherein the threshold value is based on the upper limit (i.e. Based on the battery charge and the distance to the primary charging point, a determination of whether the vehicle 10 is at or approaching the range limit (block 210) may be made for purposes of triggering one or more range limit alerts)(Figures 1-2 and paragraph 0050);
          Generating an alert in response to determining that the first consumption value exceeds the threshold value, wherein the alert includes an incentive to charge at a second location different than the first location (i.e.  The range limit alert for the primary location that may be output in the vehicle 10 may also indicate the range limit for the additional charge location(s). The range limit(s) for the additional location(s) may be displayed, for example, textually or graphically with an identification of the additional location(s) and the respective range limits. The new range limit at the additional charging locations being the incentive for using the other locations)(Figures 1-2  and paragraph 0058). The alert being display on a display screen of the vehicle (i.e.  The 
	With respect to charging tiers associated with different rates, wherein the charge tier has an upper limit for consumption before a rate increase is assessed on the consumption.  Nguyen teaches on paragraph 0020, and Figure 1  “The charge calculation function 125 can take into account various complexities and considerations for generating the charge amount. In one embodiment, the charge calculation function 125 takes into account a tiered rate plan where a first level of consumption is charged at a first rate, a second level of consumption is charged at a second rate, etc. (e.g., a first 10 kW used during a billing cycle is charged at a lower rate than the next 10 kW). The tiers may be defined based upon levels of consumption or other factors such as temporal factors or any other criteria. Thus, the first rate may be applied to a first portion of the consumption measurement, the second rate may be applied to a second portion of the consumption measurement (e.g., if more than 10 kW have already been used), etc.” t would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Nguyen for the charging tiers having different rates/different rates base on consumption because such a modification would motivate the user to reduce energy consumption.    

          With respect to claims 2, 8 and 16, Gilman further teaches determining an amount of energy to charge the vehicle, and wherein the alert include an indication that charging the vehicle at the first location would exceed the upper limit (i.e.   Referring 214)(Figures 1-2 and paragraph 0053).


          With respect to claims 3, 9 and 17-18, Gilman further teaches determining a second consumption value in response to determining that the first consumption value does not exceed the threshold value ( if the range limit is not exceeded, the range of the vehicle 10 may be continued to be monitored (block 212) to determine another range limit)(see Figure 2).


          With respect to claims 6, 14, Gilman teaches the first location is a residence and the second location is a public place ( Based on the location (e.g., address) of the primary charging point as input by the vehicle owner, the location of the primary charge point may be determined by the GPS in the vehicle 10. Likewise, the current location of the vehicle 10 may also be determined by the GPS in the vehicle 10.  The primary location and current locations being different locations)(paragraph 0044).

          Claims 4, 11-12 and 19 further recite the incentive associated with a retail outlet and list of amenities  at the second location.  Official Notice is taken that it is old and well known to provide discounts, coupons, incentives, etc. to the customer for visiting a location and for listing the amenities at a location.  For example, customers are providing for retail incentives if they visit certain amenities at their locations.  For 

          Claim 10 further teaches the threshold value is based on historical usage at the first location.  Gilman teaches on paragraph 0044 “ additional inputs for determining the range limit may be the location of the primary charging point (block 204) and the current location of the vehicle (block 206)” so it would have been obvious for the historical usage to have been one of the input in Gilman in order to better determine threshold value for that location based on prior usage at that location.

	Claims 21-26 further recite the first consumption value is based on charging information being electronically received from a remote server from the vehicle; the charge module is configured to query the remote server for charging information (see paragraph 0038 for some or all of the processing of steps associated with illustrative embodiments disclosed herein may occur on the remote computing system as well.  Therefore it would have been obvious to use a server for transmitting and processing charging information remotely in order to allow to centrally control and manage the vehicle’s charging information.


References cited but not applied:
          WO 2019/122890 systems and methods for electrically charging electric vehicles by the consumer on the street or in a dwelling.  
	Fisher (8,965,669) teaches assisting a driver of an electric vehicle in determining an appropriate time and place to recharge their vehicle battery.
	WO 2012/149138 A1 teaches tiered price approach discourages large scale consumption of the utility at any time.	
	Article titled “Developing Trend of Domestic electricity tariffs” by Wang teaches electricity tariffs to reduce energy prices in a competitive electricity market. 
	

Response to Arguments
The 101 rejections have been maintained because the claims are directed to generating an alert and incentive in response to determining that the consumption value exceeds a threshold value at a location.  These recited limitations are concepts related to advertising, marketing, sales activities and behaviors and fall under “Certain Methods of Organizng Human activity”.  Accordingly the claim recite an abstract idea.   That is, other than reciting a processor for performing generic computer functions such as processing  inputted data and outputting an alert based on the inputted data. The specification further discloses “ " Processor," as used herein, processes signals and performs general computing and arithmetic functions” on paragraph 0026.  In addition, the claims further recite navigation system of a vehicle, which is performing well understood, routine, conventional activity.  .These generic computer functions 
	Applicant argues that “Gilman is directed to determining whether a vehicle is at or approaching a range limit for purposes of triggering one or more range limit alerts (Gilman, [0050]). The determination is based on the battery charge and the distance to a primary charging point (Gilman, [0050]). Consequently, the trigger for the range limit alert indicating that the vehicle 10 is at or approaching the range limit may dynamically change (Gilman, [0050)). Therefore, the alert in Gilman is based on a distance rather than cost. Accordingly, Gilman does not teach or suggest determining whether a first consumption value exceeds a threshold value of the charge tier of a charging architecture” The Examiner wants to point out that contrary to Applicant arguments, Gilman’s entire invention pertains to customer inputting their primary location in which their vehicle battery charge will be discounted/cost/price. When the user uses an alternate location other than the primary location to charge their batteries, the system alerts the user that the vehicle charge is approaching the maximum charge for that particular location, that is not the user’s primary location. Basically, the system alerts the user that at the particular location/current location, he or she is exceeding the valued limit and that the user should return to their primary location to receive the battery charge valued. See paragraph 0045 “The range alert value may be the value that triggers an alert to the vehicle occupant that the vehicle 10 has only a range equal to the range alert value to return to the primary charging point based on the current vehicle 
          
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
         

Point of contact
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688